Order entered April 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01038-CV

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellant

                                      V.

                          JOSE MORALES, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-06348

                                     ORDER

      Before the Court is appellant’s April 12, 2021 second motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to April 26, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE